Case 1:16-cr-00190-SEB-MJD Document 128 Filed 01/28/19 Page 1 of 2 PageID #: 678



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,

                             Plaintiff,
                                                   Case No. 16-cr-190
        v.
                                                   Judge Sarah Evans Barker
 AKRAM MUSLEH,

                              Defendant.




                  MOTION FOR LEAVE TO WITHDRAW AS COUNSEL

        ROBIN V. WATERS, one of the attorneys of record for Defendant, AKRAM MUSLEH,

 respectfully moves this Court for leave to withdraw as counsel for Defendant pursuant to Local

 Rule 83.7. Ms. Waters is no longer associated with the firm of Durkin & Roberts and will not be

 able to continue with Defendant’s representation. Mr. Musleh will continue to be represented by

 the remaining attorneys of record. Therefore, Ms. Waters respectfully seeks leave of Court to

 withdraw from the representation.

        WHEREFORE, counsel respectfully asks the Court to grant this Motion to Withdraw.

  Dated: January 28, 2019                        Respectfully submitted,


                                                 By: /s/ Robin Waters

                                                 Robin Waters (IL 6317340)
                                                 LOEB & LOEB LLP
                                                 321 N. Clark Street, Suite 2300
                                                 Chicago, IL 60654
                                                 Telephone: 312-464-3100
                                                 Facsimile: 312-464-3111
                                                 rwaters@loeb.com

                                                 One of the Attorneys for Defendant.
Case 1:16-cr-00190-SEB-MJD Document 128 Filed 01/28/19 Page 2 of 2 PageID #: 679



                                 CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing document has been served on all

 counsel of record via the Court’s Case Management/Electronic Case Filing and/or electronic

 mail on January 28, 2019.

 January 28, 2019                                 By /s/ Robin Waters
                                                      Robin Waters (IL 6317340)
                                                      LOEB & LOEB LLP
                                                      321 N. Clark Street, Suite 2300
                                                      Chicago, IL 60654
                                                      Telephone: 312-464-3100
                                                      Facsimile: 312-464-3111
                                                      rwaters@loeb.com

                                                       One of the Attorneys for Defendant.
